                                          Case 5:17-cr-00520-LHK Document 168 Filed 01/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 17-CR-00520-LHK-6
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING
                                                                                             COMPASSIONATE RELEASE
                                  14             v.

                                  15                                                         Re: Dkt. No. 160
                                         NESTOR TAVAREZ,
                                  16                    Defendant.

                                  17

                                  18          On November 14, 2018, Defendant Nestor Tavarez pled guilty to using a communication

                                  19   facility to commit a felony drug offense in violation of 21 U.S.C. § 843(b). ECF No. 83.

                                  20   Defendant specifically admitted using a telephone to facilitate a conspiracy to distribute

                                  21   methamphetamine. ECF No. 82 at 2 (Defendant’s plea submission). On May 15, 2019, the Court

                                  22   sentenced Defendant to 42 months in custody and one year of supervised release. Judgment at 2–3,

                                  23   ECF No. 132. Defendant self-surrendered on July 17, 2019. Id. at 2. He is currently in the custody

                                  24   of the Bureau of Prisons at the Federal Correctional Institution in Sheridan, Oregon (“FCI

                                  25   Sheridan”).

                                  26          Defendant will have served 19 months if he is released to home detention in 14 days.

                                  27   Assuming Defendant qualifies for good time credits, Defendant’s projected release date is

                                  28                                                     1
                                       Case No. 17-CR-00520-LHK-6
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00520-LHK Document 168 Filed 01/22/21 Page 2 of 3




                                   1   December 4, 2021. See Federal Bureau of Prisons, Find an Inmate,

                                   2   https://www.bop.gov/inmateloc/ (last visited Jan. 22, 2021). Thus, as of Defendant’s expected

                                   3   release date, Defendant will have served 69% of his sentence. Assuming good time credits,

                                   4   Defendant has served about 64% of his sentence.

                                   5          Moreover, according to the government, Defendant “is scheduled for transfer to Cornell

                                   6   Correctional Residential Reentry Center in San Francisco on June 8, 2021.” ECF No. 165 at 9.

                                   7          On January 4, 2021, Defendant filed the instant motion for reduction of sentence pursuant

                                   8   to 18 U.S.C. § 3582(c)(1)(A), which is also known as compassionate release. ECF No. 160. On

                                   9   January 21, 2021, the government filed its response to the instant motion. ECF No. 165. The

                                  10   government “does not oppose Defendant’s motion for compassionate release on the merits.” Id. at

                                  11   2. Specifically, the government candidly concedes that Defendant meets the three requirements for

                                  12   compassionate release. First, Defendant has exhausted his administrative remedies. Id. at 2.
Northern District of California
 United States District Court




                                  13   Second, releasing Defendant would be consistent with the 18 U.S.C. § 3353(a) sentencing factors

                                  14   and the Sentencing Commission’s applicable policy statements. Id. at 9–10 (analyzing § 3553(a)

                                  15   factors), 11 (conceding that “Defendant does not present a danger to the community”). Third,

                                  16   “Defendant presents an extraordinary and compelling reason” for compassionate release because

                                  17   he has Type 2 diabetes, “which is among the conditions identified by the CDC on its website as

                                  18   increasing a person’s risk for developing serious illness from COVID-19.” Id. at 8. Moreover,

                                  19   Defendant’s BOP medical records show that Defendant, who is now 53 years old, was diagnosed

                                  20   with hypertension, high cholesterol, anxiety, depression, and Tourette syndrome. Id. at 9.

                                  21          The Court agrees with the government’s analysis and non-opposition to Defendant’s

                                  22   motion for compassionate release. Accordingly, the Court GRANTS Defendant’s motion for

                                  23   compassionate release. This order is stayed for up to 14 days to make appropriate travel

                                  24   arrangements for Defendant and to ensure Defendant’s safe release. Defendant shall be released as

                                  25   soon as appropriate travel arrangements are made, and it is safe for Defendant to travel. There

                                  26   shall be no delay in ensuring travel arrangements are made. If more than 14 days are needed to

                                  27   make appropriate travel arrangements and ensure Defendant’s safe release, the parties shall

                                  28                                                    2
                                       Case No. 17-CR-00520-LHK-6
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00520-LHK Document 168 Filed 01/22/21 Page 3 of 3




                                   1   immediately notify the Court and show cause why the stay should be extended.

                                   2          Pursuant to the government’s request, the Court (1) reduces Defendant’s sentence to time

                                   3   served; (2) imposes a special term of supervised release for the remaining portion of Defendant’s

                                   4   original term of imprisonment (as calculated by the Bureau of Prisons); and (3) orders that after

                                   5   the special term of supervised release, Defendant shall be on the original one-year term of

                                   6   supervised release with the same conditions as those imposed at Defendant’s May 15, 2019

                                   7   sentencing. Defendant’s special term of supervised release shall have the same conditions as those

                                   8   imposed at Defendant’s May 15, 2019 sentencing, with the additional condition of home

                                   9   detention.

                                  10          During Defendant’s term of home detention, Defendant shall participate in the Location

                                  11   Monitoring Program as directed by the probation officer and be monitored by location monitoring

                                  12   technology at the discretion of the probation officer. Location monitoring shall be utilized to
Northern District of California
 United States District Court




                                  13   verify Defendant’s compliance with home detention while on the Location Monitoring Program.

                                  14   Defendant shall be restricted to Defendant’s residence at all times except for medical necessities,

                                  15   court appearances, or other activities specifically approved by the probation officer. Defendant

                                  16   shall pay all the costs of Defendant’s participation in the Location Monitoring Program. For the

                                  17   first 14 days after Defendant’s release from imprisonment into home detention, Defendant shall

                                  18   self-isolate to prevent the spread of COVID-19.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: January 22, 2021

                                  22                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                     3
                                       Case No. 17-CR-00520-LHK-6
                                       ORDER GRANTING COMPASSIONATE RELEASE
